Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application Ser. No. 16/755,062 filed 04/09/2020. This Application is a 371 of PCT/JP2018/038571 filed 10/17/2018. It also claims foreign priority of JP2017-208153 filed 10/27/2017. 
Claims 1-6 are currently pending in this application. This Application is in condition for allowance. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Japanese Patent Application JP2017-208153 filed 10/27/2017. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2020 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 04/09/2020 are acceptable for examination purposes. 
Allowable Claims
Claims 1-6 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of reason for allowance. 
The instant invention is directed to a method for manufacturing a nonaqueous electrolyte secondary battery including an electrode body in which a positive electrode and a negative electrode are wound with a separator interposed therebetween, the method comprising, in at least one of the positive electrode and the negative electrode: a step of bonding an electrode tab to a longitudinal-direction end portion of the electrode to be located at a winding-start side of the electrode body; a step of processing the electrode tab so that a width-direction central portion of the electrode tab along a longitudinal direction of the electrode at least bulges toward a winding-outer side of the electrode body; and while a gap is formed between the electrode tab and a winding core, a step of winding the electrode and the separator around the winding core.
The closest prior art is considered Chun (U.S. PG Publication 2006/0240319) and Masumoto et al. (U.S. PG Publication 2013/0316209).
Chun discloses a lithium secondary battery having a cylindrical wound electrode assembly and a method of fabricating; the electrode assembly formed by stacking a first electrode plate to which a first electrode tab is attached, a second electrode plate to which a second electrode tab is attached, and a separator interposed between the first and the second electrode plates and winding them, and the first electrode tab and second electrode tab having a cross-sectional of a predetermined radius of curvature. But Chun does not disclose a step of processing the electrode tab so that a width-direction central portion of the electrode tab along a longitudinal direction of the electrode at least bulges toward a winding-outer side of the electrode body; and while a gap is formed between the electrode tab and a winding core, a step of winding the electrode and the separator around the winding core.
Masumoto discloses a cylindrical battery including a first electrode plate, a second electrode plate, and a separator interposed between the two electrodes, and the electrodes and separator are wound to form wound electrode group; and a negative current collector lead coupled to the negative current collectors is curved. But Masumoto does not disclose a processing step so that a width-direction central portion of the negative electrode lead along a longitudinal direction of the electrode at least bulges toward a winding-outer side of the electrode body.
The pertinent reference of the prior art of record fails to teach all the limitations of the claimed invention. Thus, the limitations are not disclosed or rendered obvious by the teaching of the prior art. Further search of the art also failed to produce any new art that anticipates or renders obvious the instant invention. Therefore, claims 1-6 are allowed over prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722